 



EXHIBIT 10.1
SECOND AMENDMENT TO CREDIT AGREEMENT
     THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered
into as of the 16th day of February, 2007, to be effective as of May 26, 2006,
by and among the lenders listed on the signature pages hereof (the “Lenders”),
PENSON WORLDWIDE, INC., a Delaware corporation (“Borrower”), GUARANTY BANK, as
Administrative Agent, Swing Line Lender, Arranger and Letter of Credit Issuer
for the Lenders (the “Administrative Agent”), and Wachovia Bank, National
Association, as Documentation Agent (the “Documentation Agent”), each to the
extent and in the manner provided for in the Credit Agreement (defined below and
herein so called).
BACKGROUND
     A. The Lenders, the Borrower, the Documentation Agent and the
Administrative Agent are parties to that certain Credit Agreement dated as of
May 26, 2006, (as it may be amended, extended, renewed, or restated from time to
time, the “Credit Agreement”). Capitalized terms defined in the Credit Agreement
and not otherwise defined herein shall be used herein as defined in the Credit
Agreement.
     B. The Borrower has requested an amendment to the certain provisions of the
Credit Agreement regarding permitted Indebtedness, and the Administrative Agent
and the Lenders have agreed to such amendment in order to provide clarification,
subject to the terms and conditions contained herein.
     NOW, THEREFORE, in consideration of the covenants, conditions and
agreements hereafter set forth, and for other good and valuable consideration,
the receipt and adequacy of which are all hereby acknowledged, the parties
hereto covenant and agree as follows:
     1. AMENDMENTS TO THE CREDIT AGREEMENT. The Credit Agreement is hereby
amended as follows:
     (a) Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Broker Dealer Subsidiaries” in its entirety and replacing it with
the following:
     “Broker Dealer Subsidiaries” means Penson Financial Services, Inc., Penson
Financial Service Canada, Inc., Penson Financial Services Limited, Penson GHCO
and each other broker dealer and/or futures commission merchant Subsidiary of
the Borrower engaged in activities substantially similar to those of such
Persons (including subsets of such activities).
     (b) Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Short Term Subsidiary Indebtedness” in its entirety and replacing
it with the following:
     “Short Term Subsidiary Indebtedness” means, with respect to the Broker
Dealer Subsidiaries, that certain Indebtedness incurred (a) for the purpose of
purchasing Equity

SECOND AMENDMENT TO CREDIT AGREEMENT - Page 1



--------------------------------------------------------------------------------



 



Interests and other working capital purposes and (b) for the purpose of
purchasing commodities contracts, futures contracts, or Swap Contracts or
options related thereto in an aggregate amount not to exceed $10,000,000, each
in the ordinary course of business consistent with such Broker Deal Subsidiary’s
historical practice.
     (c) Section 7.03 of the Credit Agreement is hereby amended by (i) deleting
the word “and” at the end of Section 7.03(d); (ii) deleting the period at the
end of Section 7.03(e) and replacing it with a semi-colon; and (iii) adding new
Sections 7.03(f) and (g) at the end thereof reading in their entirety as
follows:
     (f) Indebtedness of types incurred by the Borrower or any of the
Subsidiaries consistent with the historical practices and the ordinary course of
business of any of the Subsidiaries or of the Borrower (determined as of the
date of the Second Amendment hereto), including (i) Guarantees related to a
Subsidiary’s ordinary trade activities, including but not limited to those made
in favor of exchanges, market centers, third party clearing firms, record
keeping centers or technology providers and (ii) Guarantees made in favor of
lenders to a Subsidiary’s customers required in connection with such customers’
purchase of exchange seats or memberships, provided that the relevant exchange
seat or membership’s value is, at the time the Guarantee is made, at least twice
the principal amount of the Indebtedness so Guaranteed; and
     (g) Guarantees by the Borrower not otherwise permitted by this Section 7.03
of obligations in an aggregate amount not to exceed $35,000,000 at any one time;
provided that no single Guarantee shall exceed a notional or principal amount of
$10,000,000 and further provided that all Guarantees existing or contemplated as
of the date of the Second Amendment hereto are listed on the attached
Schedule 7.03(g).
     (d) The Schedules to the Credit Agreement are hereby amended by adding a
new Schedule 5.13 and a new Schedule 7.03(g) in the forms attached hereto as
Annex I and Annex II, respectively.
     2. CONDITIONS OF EFFECTIVENESS. This Amendment shall not be effective until
each of the following conditions precedent shall have been met to the
satisfaction of the Administrative Agent:
     (a) Since the date of the most recent financial statements provided to the
Lenders, there shall have been no event or circumstance, either individually or
in the aggregate, that has had or would reasonably be expected to have a
Material Adverse Effect;
     (b) No Default shall exist after giving effect to this Amendment;
     (c) The Administrative Agent shall have received confirmation that the
Borrower has paid all expenses and fees arising in connection with all matters
undertaken or performed at the request of the Administrative Agent; and

SECOND AMENDMENT TO CREDIT AGREEMENT - Page 2



--------------------------------------------------------------------------------



 



     (d) The Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent, a duly executed copy of this Amendment
and the other applicable Loan Documents, together with such additional
documents, instruments and certificates as the Administrative Agent shall
require in connection therewith, all in form and substance satisfactory to the
Administrative Agent.
     3. REPRESENTATIONS AND WARRANTIES. The representations and warranties
contained herein and in all other Loan Documents, as amended hereby, shall be
true and correct as of the date hereof as if made on the date hereof.
     4. REFERENCE TO CREDIT AGREEMENT. Upon the effectiveness of this Amendment,
each reference in the Credit Agreement to “this Agreement,” “hereunder,” or
words of like import shall mean and be a reference to the Credit Agreement, as
affected and amended by this Amendment.
     5. COUNTERPARTS; EXECUTION VIA FACSIMILE OR ELECTRONIC TRANSMITTAL. This
Amendment may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. This Amendment may be validly executed and delivered by facsimile or
other electronic transmission.
     6. GOVERNING LAW: BINDING EFFECT. This Amendment shall be governed by and
construed in accordance with the laws of the State of Texas and shall be binding
upon the Borrower, the Administrative Agent, the Documentation Agent, each
Lender and their respective successors and assigns.
     7. HEADINGS. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
     8. LOAN DOCUMENT. This Amendment is a Loan Document and is subject to all
provisions of the Credit Agreement applicable to Loan Documents, all of which
are incorporated in this Amendment by reference the same as if set forth in this
Amendment verbatim.
     9. SEVERABILITY. Any provisions of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provisions so held to be invalid or unenforceable.
     10. RATIFICATIONS. Except as expressly modified and superseded by this
Amendment, the terms and provisions of the Credit Agreement and the other Loan
Documents are ratified and confirmed and shall continue in full force and
effect. The representations and warranties contained herein and in all other
Loan Documents, as amended hereby, shall be true and correct as of, and as if
made on, the date hereof. The Credit Agreement as amended hereby shall continue
to be legal, valid, binding and enforceable in accordance with its respective
terms.
     11. NO ORAL AGREEMENTS. THIS WRITTEN AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE

SECOND AMENDMENT TO CREDIT AGREEMENT - Page 3



--------------------------------------------------------------------------------



 



PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.
[Remainder of page left intentionally blank. Signature pages follow.]

SECOND AMENDMENT TO CREDIT AGREEMENT - Page 4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrowers, the Lenders, the Documentation Agent and
the Administrative Agent have executed this Amendment as of the date first above
written.

            BORROWER:

PENSON WORLDWIDE, INC.
      By:   /s/ ROGER J. ENGEMOEN, JR.       Name:   Roger J. Engemoen, Jr.    
  Title:   Chairman  

SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



 

\

         

            GUARANTY BANK,
as Administrative Agent, a Lender, Letter of Credit
Issuer and Swing Line Lender
      By:   /s/ AMANDA CONE        Name:   Amanda Cone        Title:   Vice
President   

SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



 



         

            WACHOVIA BANK, NATIONAL
ASSOCIATION, as Documentation Agent
and a Lender
      By:   /s/ GIDEON OOSTHUIZEN       Name:   Gideon Oosthuizen       Title:  
Senior Vice President  

SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A.
      By:   /s/ GARFIELD JOHNSON        Name:   Garfield Johnson        Title:  
Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            REGIONS BANK
      By:   /s/ ROBIN INGARI        Name:   Robin Ingari        Title:   Senior
Vice President   

 



--------------------------------------------------------------------------------



 



         

            SOVEREIGN BANK
      By:   /s/ CASEY R. HOZER        Name:   Casey R. Hozer        Title:  
Executive Vice President     

 